    JS 44 (Rev I MO)                     CIVIL COVER
                   Case 3:21-cv-00410-TKW-HTC        SHEET
                                               Document 2 Filed 03/10/21 Page 1 of 3
    The JS 44 civil cover sheet and the infonnotion contained herein neither replace nor supplement the ming and service of pleadings or other papers., required by law, except as
    provided by local rules of court. This form, opproved by the Judicial Conference of the United Stoics in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
    I. (a) PLAINTIFFS                                                                                                  DEFENDANTS
               MAYA ZAPATA,                                                                                            INTEGRITY BUSINESS ENTERPRISES, LLC, d/b/a
                                                                                                                        Luckv's Rotten Aoole and ANTHONY THOMPSON .
      (b) County of Residence of First Listed Plaintiff               ..,O....,k.,a"'!oo..,.,s,.a..__ _ _ _ __         Cotmty of Residence of First Listed Defendant
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                 THE TRACT OF LAND INVOLVED.

      (C) Attorneys (Firm Nam•. Addrur, and T,l,phon• Numb.Jr)                                                          Attorneys (If Knuwn)
              Matthew R. Gunter, Esq., Morgan & Morgan, PA, P.O.
              Box 530244, Atlanta, GA 30353-0244, (407) 420-1414
    ll. BASIS OF JURISDICTION (P/ac,""                           "X" in On, Box Only)                  m. CITIZENSIDP OF PRINCIPAL pARTIES (Plac,"" "X " In On, Baxfo, Plain/if!
                                                                                                                 (Fo, Divmity Cases Only)                                                     and On, Baxfo, V.fendanl)
 0    I    U .S . Government           1!) 3      Fcdcn,J Question                                                                      PTF                        DEF                                              PTF       DEF
              Phuntiff                              (11.S. Gov,rnmmt Not a Part)~                          Citizen of This State       (!J I                    O            Incorporated or Principal Place        O     4   [!] 4
                                                                                                                                                                               of Business lo This State

 0    2    U .S . Government           0    4     Diversity                                                Citizen of Another State              02                          Incorporated and Principal Place       O s Os
               Defendant                            (lndicot, Citizenship ofParties in llem Ill)                                                                               of Business In Another State

                                                                                                           Citizen or Subject of a               03            0             Foreign Nation                         06        06
                                                                                                             Foreign Country
 IV. NATURE OF SUIT (Pla«an                         "X " in 0n,BoxOnlyJ                                                                               Click here for: Nature of Suit Code Descri lions.
              CONTRACT                                                TORTS                                      FORFEITURE/PENAL1Y                                 BANKRUPTCY                        OTHER STATUTES
      I 10 insW'llllcc                  PERSONAL INJURY                      PERSONAL INJURY                     625 Drug Related Seizure                                                           375 False Qaims Act
     120 Marine                         310 Airplane                    0   365 PctSODal Injury -                    of Property 21 use 881                                                         376 Qui Tam (31 USC
     130 Miller Act                     315 Airplane Product                                                                                                                                             3729(a))
                                                                                                                                                     1------------
                                                                                  Product Liability              690 Other
     140 Negotiable Instrument              Liability                   0 367 Health Care/                                                                  400 State Reapportionment
     150 Recovery of Overpayment        320 Assault, Libel &             Pharmaceutical                                                              .........==="-"=="'--'"'-" 410
                                                                                                                                                                Antitrust
         & Enforccmcol of Judgment          Slander                      Personal Injury                                                                    430 Banks and Banking
D    151 Medicare Act                   330 Federal EmployCTS'           Product Liability                                                                  450 Commerce
D    152 Recovery of Defaulted              Liability              0 368 Asbestos PCTSonal                                                                  460 Deportation
                                                                                                                                                            470 Racketeer Influenced and
         Student Loans                   340 Marine                       Injury Product
         (Excludes Veterans)             345 Marine Product               Liability                                                                             Corrupt Organizations
0    153 Recovery of Overpayment             Liability              PERSONAL PROPERlY 1-....---"       L"'A"'B_.O.aR___,---f-'                              480 Consumer Credit


                                                                        §
          of Veteran ' s Benefits       350 Motor Vehicle            370 Other Fraud       K 710 Fair Labor Standards                                           (15 USC 1681 or 1692)
     I 60 Stoclcholdcrs' Suits          355 Motor Vehicle            371 Truth in Lending         Acl                                                       485 Telephone Consumer
                                                                                                                             1-~S~OC-IA-L~S~E~C~U~Rl-lY
                                                                                                                                                     _ __ .     Protection Act
     190 Other Contract                                              380 Other PctSODal      720 Labor/Management
     195 Contract Product Liability                                      Property Damage          Relations                     861 HlA (139511)            490 Cable/Sat TV
     196 Franchise                                                      0
                                                                     385 Property Damage     740 Railway Labor Act              862 Black Lung (923)        850 Securities/Commodities/
                                                                         Product Liability   751 Family and Medical             863 DIWC/DIWW (405(8))          Exchange
                                                                                                  Leave Act                     864 SSID Title XVI          890 Other Statutory Actions
                                                                                             790 Other Labor Litigation         865 RSI (405(g))            891 Agricultural Acts
                                                                     Habeas Corpus:          791 F.mployec Retirement                                       893 Environmental Matters
     210 Land Condemnation
                                        441 Voting                   463 Alien Detainee          Income Security Act                                        895 Freedom of Information
     220 Foreclosure
                                        442 Employment               510 Motions to Vacate                                                                      Act
     230 Rent Lease & Ejectmeot
                                        443 Housing/                     Sentence                                                                           896 Arbitration
     240 Torts to Land
                                            Accommodations           530Gcnaal                                                                              899 Administrative  Procedure
     245 Tort Product Liability
                                        445 Amer. w/Disabilities -   535 Death Penalty                                                                          Act/Review or Appeal of
     290 All Other Real Property
                                            Employment               Other:                  462 Naturnliz.ation Application                                    Agency Decision
                                        446 Amer. w/Disabilities -   540 Mandamus & Othcr    465 Other Immigration                                          950 Constitutionality of
                                            Other                    550 Civil  Rights           Actions                                                        State Statutes
                                                                     555 Prison Condition
                                                                     560 Civi l Detainee -
                                                                         Cooditioos of
                                                                         Confinement
 V. ORIGIN (Plac,an "X " inOn•BoxOnly)
I!) I Original O 2 Removed from                              03        Remanded from               0   4 Reinstated or       D     5 Tronsfcrrcd from                        D6   Multidistrict          D8     Multidistrict
                                                                       Appellate Court                   Reopened                    Another District                             Litigation •                  Litigation -
          Proceeding            State Court
                                                                                                                                     (specify)                                    Transfer                      Direct File
                                           Cite the U.S. Civil Statute under which you ore filing (Do no/ cil~ jMris,iclion•l ""IU/a Mn/as ,ivenity):
                                           29 U.S.C. 216(b)
VI. CAUSE OF ACTION                        Brief description of cause:
                                           Actions for unpaid wages and/or minimum wage violations
                                                                                                             DEMANDS                                                   CHECK YES only if demanded in complaint:
VU. REQUESTED IN     0                            CHECK IF TIIIS IS A CLASS ACTION
                                                  UNDER RULE 23, F.R.Cv.P.                                                                                             JURY DEMAND:                  [!)Yes         0No
     COMPLAINT:
Vlll. RELATED CASE(S)
                                                (See instructions):
      IF ANY                                                           JUOOE                                                                                 DOCKET NUMBER

                                                                            SIGNA11JRE OF ATTORNEY OF RECORD
DATE
                                                                                                                               11~1t1,.....,C.un1.,; ; ;r8.)01 1 l0.47lSTl
March 8, 2021
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT
                                            -------
                                                                               APPL YING lFP                                       JUDGE                                            MAG . JUDGE
                                                                                                                                                                                                   --------
JS 44 Reverse (Rev . 10/20)
            Case 3:21-cv-00410-TKW-HTC Document 2 Filed 03/10/21 Page 2 of 3
                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CJVTL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the infonnation contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This fonn, approved by the Judicial Conference oflhe United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed . The attorney filing a case should complete the fonn as follows:

I.(a)    Plaintiffs-Defendants. Enternames (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the finn name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (I) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331 , where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section Ill below; NOTE: federal question actions take precedence over diversity
         cases.)

HI.      Residence ( citiunship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. lfthere arc multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descrjptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict liti~ation transfers.
         Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE TRA T THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.       Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.      Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
     Case 3:21-cv-00410-TKW-HTC Document 2 Filed 03/10/21 Page 3 of 3

 Civil Cover Sheet
 Final Audit Report                                                                                2021-03-08

     Created:              2021-03-08

     By:                   Christie Effron (ceffron78@gmail.com)

     Status:               Signed

     Transaction ID:       CBJCHBCAABAALSgS8HZRokzVpWG6AOw9TV0IRCh1A7GE




 "Civil Cover Sheet" History
       Document created by Christie Effron (ceffron78@gmail.com)
       2021-03-08 - 3:41 :15 PM GMT- IP address: 104.129.206.176


 C.    Document emailed to Matthew Gunter (mgunter@forthepeople.com) for signature
       2021-03-08 - 3:42:03 PM GMT


       Email viewed by Matthew Gunter (mgunter@forthepeople.com)
       2021-03-08 - 3:42:17 PM GMT- IP address: 104.129.206.179


 0i,   Document e-signed by Matthew Gunter (mgunter@forthepeople.com)
       Signature Date: 2021 -03-08 - 3:42:29 PM GMT - Time Source: server- IP address: 104.129.206.179


 0     Agreement completed.
       2021 -03-08 - 3:42:29 PM GMT




D Adobe Sign
